DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide disclosure for “a length of a longest shared edge of said first notch and said first locking tab Is less than a length of a longest edge associated with said first notch”.  Furthermore, the specification does not provide disclosure of measurements and/or dimensions of the first notch edge and the first locking tab.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, the limitation “a length of a longest shared edge of said first notch and said first locking
tab is less than a length of a longest edge associated with said first notch” is indefinite because it is unclear from the specification what or which edge is the “longest shared edge of the first notch” compared to the length of the first locking tab.  Applicant specification does not discloses measurements and/or dimensions first notch edge and the first locking tab.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dugan (5,630,543) in view of Cole (2,169,065).
Dugan’s Figure

    PNG
    media_image1.png
    453
    895
    media_image1.png
    Greyscale

Cole’s Figure

    PNG
    media_image2.png
    334
    601
    media_image2.png
    Greyscale



Dugan discloses a pallet container comprising eight side walls (defined by panels 18 and 20), wherein said side walls are joined to one another; a first leg flap; a first inside fold and a second inside fold, wherein said first inside fold is joined between said first leg flap and a first outside fold and said second inside fold is joined between said first leg flap and a second outside fold; a second leg flap; a third inside fold and a fourth inside fold, wherein said third inside fold is joined between said second leg flap and a third outside fold and said fourth inside fold is joined between said second leg flap and a fourth outside fold; a first bottom flap, wherein a free end of said first bottom flap includes a first notch (26) which creates a first locking tab; and a second bottom flap, wherein a free end of said second bottom flap includes a second notch (26) which creates a second locking tab (see figure above).  Dugan does not disclose a length of a longest shared edge of said first notch and said first locking tab Is less than a length of a longest edge associated with said first notch.  However, Cole discloses folding box comprising flaps (17 and 18) comprising notches which creates locking tabs (17a and 18a), wherein a length of a longest shared edge of said notches and said locking tabs is less than a length of a longest edge associated with said notches (see figures 1 and 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the locking tabs of Dugan for the locking tabs disclosed by Cole since both locking tabs are equivalent in the art and would perform the function of attaching and locking the flaps together equally well. 



Dugan further discloses a bottom piece formed at least from the first bottom flap coupled directly from the second bottom flap when the pallet container is in a closed position (see figure 7 and column 3 lines 21-24). 
Claim 3
Dugan further discloses the pallet container has an open/assembled position and a closed/collapsed position (see column 3 lines 43-49).
Claim 5
Dugan discloses the first bottom flap is coupled to the second bottom flap by hooking the first locking tab into the second notch and hooking the second locking tab into the first notch (see column 3 lines 22-28).  After Dugan is modified by Cole, the locking tabs of Cole would hook into the flaps in a same manner as disclosed by Dugan. 
Claim 6
Dugan further discloses the first leg flap and said second leg flap are folded parallel to said bottom piece when said pallet container is in the open/assembled position (see figures 2 and 6).
Claim 7
Dugan further discloses the first inside fold is folded between said first leg flap and said first outside fold and said second inside fold is folded between said first leg flap and said second outside fold when said pallet container is in the open position (see figure 7).
Claim 8
Dugan further discloses the third inside fold is folded between said second leg flap and said third outside fold and said fourth inside fold is folded between said second leg 

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-8 have been considered but are moot in view of a new ground of rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736